FOR THE SOUTHERN HR LCE ReAPFESHS Document 7 Filed 12/04/20 Pagelof1  YoP# 182584

Attorney: ROBERT WISNIEWSKIP.C. PH: (212) 267-2101
Address: 40 WALL STREET NEW YORK, NY 10005

ALEXANDRA ROSARIO, ELIZABETH ORTIZ AND AMADOU CAMARA, Index Number: 1:20-cv-09182-SHS
ve Plaintiff Date Filed: 11/02/2020

2022 EASTCHESTER LLC., ETAL., Client’s File No.:

Defendant Court Date:

 

AFFIDAVIT OF SERVICE

STATE OF NEW YORK, COUNTY OF NEW YORK, SS.:
SCHADRAC LAGUERRE, being sworn says:

Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.

On 11/30/2020, at 3:14 PM at: 2022 EASTCHESTER ROAD, BRONX, NY 10461 Deponent served the within Summons in A Civil Action, Civil
Cover Sheet, Complaint and Jury Trial Demanded

On: 2022 EASTCHESTER LLC, therein named.

( #1 INDIVIDUAL
By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in as said recipient therein.

(] #2 SUITABLE AGE PERSON
By delivering thereat a true copy of each to (Managing Agent) a person of suitable age and discretion. Said premises is recipient's:[] actual place of
business / employment [] dwelling house (usual place of abode) within the state.

LC] #3 AFFIXING TO DOOR
By affixing a true copy of each to the door of said premises which is defendants
{] actual place of business / employment [] dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find
defendant or person of suitable age and discretion thereat having called there

[xX] #4 Corporation or Partnership or Trust or LLC
By delivering thereat a true copy of each to Pablo personally. Deponent knew said corporation/partnership/trust/LLC so served to be the
corporation/partnership/trust/LLC described in said aforementioned document as said defendant and knew said individual to be Managing Agent
thereof.

O #5 MAILING
On , deponent enclosed a copy of same in a postpaid envelope properly addressed to defendant at defendant's last known [] Actual Place of
Residence [X] Actual Place of Business, and deposited the envelope in an official depository, personally or via agency, under the exclusive care
and custody of the U.S. Postal Service within New York State. The envelope bore the legend "personal and confidential" and did not indicate on the
outside, thereof by return address or otherwise that the communication was from an attorney or concerned an action against the defendant.

#6 DESCRIPTION
Sex: Male Color of skin: Brown Color of hair: Black Glasses:
Age: 36-50 Height: 5ft 4in - 5ft 8in Weight: 131-160 Lbs. Other Features:
(1 +#7 MILITARY SERVICE
| asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
and received a negative reply. The source of my information and the grounds of my belief are the conversations and observations above narrated.
[] #8 WITNESS FEES
Subpoena Fee Tendered in the amount of
C1 #9 OTHER

 

Sworn to before.me on 12/01/2020

say BRODSKY lei)

Notary Public State of New York
No. XX-XXXXXXX [a
Qualified in New York County

Commission Expires Feb. 2, 2023
ABC Process Serving Bureau Inc., 225 Broadway, Suite 2950, New York, NY 10007 |

 

   
